Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021, has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, the closest prior art of record is the combination of Xie et al. (US 2015/0054078) in view of Chang et al. (US 2015/0228647), as set forth in the Office action mailed on April 7, 2021.
However, with respect to independent claim 1, the prior art of record neither anticipates nor renders obvious all the limitations of the claim, including: wherein the ILD layer is separated from the first epitaxy structure by the first silicon cap, and wherein the ILD layer is in physical contact with the first silicon cap; and an insulating layer under the insulating structure, the insulating layer extending from contact with the first spacer to contact with the second spacer.  Claims 2-7 depend from claim 1, and thus are also allowed.

However, with respect to claim 8, the prior art of record neither anticipates nor renders obvious all the limitations of the claim, including: wherein the isolation structure is in physical contact with the epitaxy structure; and an insulating layer between the insulating structure and isolation structure, wherein the isolation structure has a width in a first direction greater than widths of the insulating structure or the insulating layer in the first direction.  Claims 9-13 depend from claim 8, and thus, are also allowed.
With respect to claims 14-20, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 14, including: wherein the STI structure is in physical contact with the first fin, the second fin, the first epitaxy structure, the second epitaxy structure; and an inter-layer dielectric (ILD) layer surrounding the first fin, the second fin, the first gate, and the insulating structure; wherein the topmost surface of the ILD layer, the first gate, and the insulating structure are level with one another. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829